         Case 1:17-cr-00248-VSB Document 221 Filed 12/09/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
2                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     December 9, 2019

By CM/ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


       Re:     United States v. Guy Samuel, S1 13 Cr. 785 (GBD)
               United States v. Michael Mendlowitz, S2 17 Cr. 248 (VSB)


Your Honors:

        The Government respectfully submits this letter in accordance with the Court’s procedure
regarding sentencings involving multiple defendants in factually related cases pending before
different judges. The procedure directs in pertinent part that the Government, when it intends to
file a § 5K1 motion on behalf of a defendant, provide a “brief statement identifying any prior
proceedings in which the defendant has testified before a different judge pursuant to a cooperation
agreement.” Such statement is to be provided to both the assigned sentencing judge and the judge
before whom the defendant testified.

       A sentencing date for defendant Guy Samuel, who is charged in superseding Information
S1 No. 13 Cr. 785 (GBD), is scheduled for 10:00 a.m. on January 15, 2020, before Judge Daniels.
Samuel has testified in one prior trial: On May 1 and 2, 2019, Samuel testified, pursuant to a
cooperation agreement, before Judge Broderick at the trial of United States v. Michael Mendlowitz,
S2 17 Cr. 248 (VSB). The defendant at that trial was convicted of two offenses; he is scheduled to
be sentenced by Judge Broderick on December 10, 2019.
       Case 1:17-cr-00248-VSB Document 221 Filed 12/09/19 Page 2 of 2
                                                                                        Page 2


      Should the Court desire any further information, we would be pleased to comply.



                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                      by:      /s/                             s
                                            David Abramowicz
                                            Assistant United States Attorney
                                            (212) 637-6525



cc:   Jane Byrialsen, Esq. (counsel for Guy Samuel) (via CM/ECF)
